DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 14 are currently pending in this application.
	Claims 1-14 are amended as filed on 12/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, Claims 1 and 14 contain the limitation “wherein the guests are not all subscribers to any single particular music platform”.  This limitation is ambiguous as it’s not clear to what the limitation refers.  It is believed that the applicant’s intended the limitation to mean that the additional guests need not be subscribed to a particular music platform in order to share the listening experience.  However, as claimed, there are many questions that are now present.  For example: To 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (Pre-Grant Publication No. US 2021/0217106 A1), hereinafter Hauser.

2.	With respect to claims 1 and 8, method, performed at a server, comprising: creating a virtual room (0088, where the rooms are virtual rooms), wherein the creating is performed by a host user (0164); admitting one or more guests to the virtual room (0221, where the users are invited to join); modifying a playlist (0203, where under broadest reasonable interpretation, the playlist is modified when a start or stopping point is added to the list.  For example, the current song play is a modification from the previous song playing in the playlists register of song to be played); and facilitating playing a song (0203, where the songs are played), wherein the guests are not all subscribers to a single particular music platform (0203, where the users can play the songs directly through the platform and thus, not requiring them to utilize the streaming service directly.  See also, 0144 where the live music is shared).

2.	As for claims 3 and 10, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein the admitting of guests to the virtual room comprises: receiving a join room request from a user (0221); wherein the user’s WebApp utilizes a WebSocket client to communication with the host’s WebApp (0415), the host communicates with the server through an application programming interface (0173), and user functionality is enabled through at least one HTTP request (0371); verifying the validity of a room code associated with the join room request (0221, where 

3.	As for claims 4 and 11, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein modifying the playlist comprises: receiving, from a host, a request at a microservice of the server (0203, where the microservice is running the music via the playlist); translating the request automatically into associated music service data (0203, where this step is given in order for the system to function); updating the playlist consistent with the associated music service data (0203, where the current playing song is updated in the playlist); updating a view of the playlist (0203, where the song playing is updated and is displayed); and broadcasting the updated playlist to the virtual room (0203, where the guests can hear the music and view the list).

4.	As for claims 5 and 12, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein modifying of the playlist comprises: receiving, from the guest via a host, a request at a microservice of the server (0203, where the other users can view the playlists); translating the request automatically into 

5.	As for claims 6 and 13, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein playing of the song comprises: receiving from a host a notification that a current song is ending or is skipped (0203, where the applicant does not specify if the host’s machine is automatically transmitting such a message.  Thus, this limitation constitutes the intended use of the system as the host/user can submit any message that the hosts sees fit to transmit, including a message indicating that a song is ending); and allowing retrieval of information associated with the subsequent song from the playlist (0203, where viewing the playlist is allowing retrieval of information of all of the songs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, in view of Barth et al. (Pre-Grant Publication No. US 2014/0258392 A1), hereinafter Barth.

6.	As for claims 2 and 9, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein said virtual room is created by a server microservice (0088, where the microservice is given), said creating of said virtual room comprising: listening for a room creation request from a WebApp (0091, where this shows the creation step, and the webapps can be seen in 0224); receiving a request containing data representing a room type and host name (0091 & 0140, where the new room is created for a specific type of content and the host name can be seen by the desired name of 0181); generating a room code (0221, the access code); and verifying uniqueness of the room code against a database storing existing names and room codes (0221, where verifying the code is given in order for the user to arrive at the appropriate room.  See also, the verification systems of 0401-0402.  Accordingly, the database for storing such information is also given.  It can, however, be more explicitly seen in 0085); and returning the room code to the WebApp (0221, where this is required 
	However, Hauser did not explicitly state that the generated code was random.  On the other hand, Barth did teach generating a random room code (0038).  Both of the systems of Hauser and Barth are directed towards managing virtual machines/devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hauser, to utilize a randomly generated room code, as taught by Barth, in order to remove the overhead and limiting factors of maintaining a database of pre-generated room codes.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, in view of Aluvala et al. (Pre-Grant Publication No. US 2017/0339142 A1), hereinafter Aluvala.

7.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 8 (respectively).  However, Hauser did not explicitly state automatically deleting the virtual room, said deleting comprising: querying a database to determine if the virtual room is older than a predetermined threshold; when the virtual room is older than the predetermined threshold, notifying clients in the virtual room that the virtual room is expired; sleeping for a predetermined amount of time; and when the server processes the query, and updating the database regarding the expiration.  On the other hand, Aluvala did teach automatically deleting the virtual room, said deleting comprising: querying a database to determine if the virtual room is older than a predetermined .  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

8.	The provided arguments generally express that the prior-art did not teach the amended claims.  Thus, the arguments are address by the new citations and/or newly applied art citations.  Furthermore, with respect to 35 U.S.C. 112, changing the limitation from stating “a single particular music platform” to “any single particular music platform” does not address the argument of the 112, which is that generically stating that a user is not part of a music platform is ambiguous.  Accordingly, what is meant by such a statement cannot be properly ascertained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452